DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a stent with an approximately circular section” and is unclear because it is not understood what “approximately” is meant to be. For the purposes of examination, the stent will be treated as having “a section with a curved circumference.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a transverse diameter of the intermediate portion is larger than the diameter of the stent”, and the claim also recites “a transverse diameter of the intermediate portion is much larger than the diameter of the stent” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to 
Claim 5 recites “the head is composed of at least one wire forming an appropriate mesh” and is unclear what “appropriate” is meant to be. It is unclear how a mesh is to be interpreted as appropriate or not,For the purposes of examination, the “appropriate mesh” will be interpreted as simply just a mesh.
The term "large proportion of blood flow" in claim 5 is a relative term which renders the claim indefinite.  The term "large proportion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, any “proportion” of blood flow would read on the claims.
Claim 8 recites “the shape of the external wall of the head facing the intermediate portion is approximately the corresponding shape to an upper wall of the intermediate portion” and is unclear what “approximately” is meant to be. It is unclear how a shape can be approximately another shape, for either the two shapes are the same or they are not. For the purposes of examination, the shape of the external wall facing the intermediate portion will correspond to a shape of the upper wall of the intermediate portion.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “between eight and two hundred wires” and the claim also recites “between thirty-two and two hundred wires” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a biocompatible material”, and the claim also recites “preferably nitinol, platinum, or titanium” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the broader range will be treated under examination.
Claim 9 recites the limitation "the wires" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim depends off of claim 5 wherein at least one wire is introduced. For the purposes of examination, “the wires” will be interpreted as “at least one wire”.
Claim 12 recites “a second annular ring” wherein there is no first annular ring the claim depends off of. It is unclear whether claim 12 is meant to be dependent off of claim 11 or if there was a mistype by including the term “second.” For the purposes of examination, claim 12 will be dependent off of claim 11.
Claims 13 and 14 contain a similar problem wherein the annular ring and the second annular ring are claimed, but depends off of claim 11 where only the annular ring is introduced. Claim 13 recites the limitation "the second annular ring" in line 2. Claim 14 recites the limitation “the rings” in line 2.  There is insufficient antecedent basis for these limitations in the claims. For the purposes of .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cam et al. (US PGPub 2012/0296362), hereinafter known as “Cam.”
With regards to claim 1, Cam discloses (Figures 11-12) an intra-aneurysmal device 150 for the treatment of an aneurysm 160, this device 150 comprising: 
a stent 152 with an approximately circular section with diameter (see Figure 11; Paragraph 123 – proximal section 152 has a round (circular) cross-section), the stent 152 being suitable for and designed to anchor the device 150 in an artery 158, 
a head 156 designed to be inserted in the aneurysm 160, the head 156 being capable of significantly reducing blood flow in the aneurysm 160, 
an intermediate portion 154 located between the head 156 and the stent 152, and connecting the head 156 to the stent 152, characterised in that the intermediate portion 154 is in the form of an ellipsoid (Paragraph 128 – intermediate section 154 has a round (e.g. elliptical) cross-section), of which a distal end is connected to the head 156 and a proximal end is connected to the stent 152, and in that a 
With regards to claim 2, Cam discloses wherein the head 156 is dome-shaped (see Figure 11, head 156 is circular shaped which can represent the top of a dome).
With regards to claim 3, Cam discloses wherein the head 156 is concave around its centre, the concave part facing the intermediate portion 154 (see annotated Figure 11 below, head 156 is circular at the distal-most end and is concave on an inner surface that faces towards the intermediate portion).

    PNG
    media_image1.png
    432
    831
    media_image1.png
    Greyscale

With regards to claim 4, Cam discloses wherein the intermediate portion 154 continuously prolongs the stent 152 (see Figure 11 – stent 152 connects into intermediate portion 154).
With regards to claim 5, Cam discloses wherein the head 156 is composed of at least one wire (coil 162) forming an appropriate mesh and is designed to divert a large proportion of the blood flow (Paragraph 135 – coils 162 arranged to form a frame or basket, a mesh is defined as “material made from a network of wire” and therefore the frame or basket would be made from the coils 162).
With regards to claim 7, Cam discloses wherein the stent 152 and/or intermediate portion 154 are made using at least one wire forming a mesh that enables blood flow through the stent 152 and intermediate portion 154 (a mesh is defined as “material made from a network of wire”, Paragraph 128 – intermediate portion has filaments or struts 157; Paragraph 129 – intermediate section 154 is integrally fabricated with the stent 152; therefore the network of filaments/struts as seen in Figure 11 is a mesh as it is ultimately a “material made from a network of wire”).
With regards to claim 8, Cam discloses wherein the shape of an external wall of the head 156 facing the intermediate portion 154 is approximately the corresponding shape to an upper wall of the intermediate portion 154 (see annotated figure below). The external wall includes the whole outmost surface of the coil-like structure on the head 156, with the concave part of the head 156 facing the intermediate portion as indicated by the arrow in the annotated figure below.

    PNG
    media_image2.png
    378
    755
    media_image2.png
    Greyscale

With regards to claim 9, Cam discloses wherein at least one wire is made of a biocompatible material preferably nitinol, platinum, or titanium (Paragraph 136).
With regards to claim 10, Cam discloses wherein at least one wire is radio-opaque (Paragraph 138).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cam in view of Furey et al. (US PGPub 2017/0231640), hereinafter known as “Furey.”
With regards to claim 6, Cam discloses wherein the head comprises two, four, five, six, etc. wires 162 (Paragraph 131). Cam is silent wherein the wires being between eight and two hundred.
However, Furey teaches (Figure 1) a medical device configured to be positioned within an intraluminal passage that includes a tubular body (Abstract) and wherein the sum of the wires in the tubular body may be between 64 and 128 wires (Paragraph 23)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cam for the range of wires taught in Furey for the purpose of resulting in a better sealed mesh region (Paragraph 23 of Furey), similarly to the Applicant’s reasoning of having a larger number of wires for a finer mesh region to considerably reduce blood flow (Specification page 6 line 33 – page 7 line 6).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cam in view of Levy et al. (US PGPub 2010/0023105), hereinafter known as “Levy.”
With regards to claims 11-13, Cam discloses the device as claimed in claim 1. Cam is silent wherein the device comprises an annular ring located on one end of the stent; a second annular ring located between the head and the intermediate portion; and wherein the rings are made from a radio-opaque material.
However, Levy teaches (Figures 11-12) wherein the device comprises an annular ring 119 located on one end of the stent 110; a second annular ring 118 located between the head 62 and the intermediate portion (Figure 12); and wherein the rings 119/118 are made from a radio-opaque material (Paragraph 60).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cam/Levy in view of Lorenzo (US PGPub 2015/0272589).
With regards to claim 14, Cam/Levy disclose the device as claimed in claim 12. Cam/Levy are silent wherein the rings are fixed by crimping.
However, Lorenzo teaches wherein the control ring 22 is radiopaque (Paragraph 43) and can be crimped (Paragraph 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cam/Levy for the crimping of the ring as taught by Lorenzo for the purpose of further shaping the body (Paragraph 45 of Lorenzo) and to have a stronger, more permanent attachment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED S ADAM/               Examiner, Art Unit 3771                                                                                                                                                                                         	01/21/2021

/ERIC J ROSEN/               Supervisory Patent Examiner, Art Unit 3771